DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The 35 U.S.C. 112(a) rejections described in the previous Office action have been overcome by Applicant’s amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-5, 7, 12-13, 16-17, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carroll, US20120167133 in view of Matheny, US 6766524, and further in view of Abecassis, US 5,610,653.

As to claim 1 Carroll discloses a computer-implemented method comprising: 
obtaining, by a portable computing device ([0016] – client device 102 is portable), a first fragment of media content using an input device of the portable computing device, wherein the first fragment of media content is a representation of a sequence of media content that is presented by a playback device; generating, by the portable computing device, a first query fingerprint using the first fragment of media content ([0024]-[0025] – fingerprints are generated at the device from a media fragment); 
transmitting, by the portable computing device to a server device, the first query fingerprint ([0029] – the fingerprint is transmitted in a query to a server); 
receiving, by the portable computing device from the server device, a set of reference fingerprints corresponding to the sequence of media content ([0031] – local (reference) fingerprints are returned to the device), wherein the set of reference fingerprints includes a particular reference fingerprint having associated action data ([0011]-[0012], [0032] – local fingerprints have associated actions); 
storing, by the portable computing device, the set of reference fingerprints and the action data in a memory of the portable computing device ([0018], [0031]; Fig. 3: 128); 
obtaining, by the portable computing device, a second fragment of media content using the input device of the portable computing device; generating, by the portable computing device, a second query fingerprint using the second fragment of media content; determining, by the portable computing device, that the second query fingerprint matches the particular reference fingerprint ([0031]-[0032] – further fingerprints are generated and compared with local (reference) fingerprints, and matches are determined); and
based on the determining that the second query fingerprint matches the particular reference fingerprint: 
2obtaining, by the portable computing device from the memory of the portable computing device, the action data associated with the particular reference fingerprint, and triggering one or more action events on the portable computing device, wherein the action event is based on the action data, wherein the action data is based on the media content that is presented by the playback device (Fig. 4: 420; [0032] – the corresponding action is obtained and executed).
While Carroll discloses that triggering the action enables the device to report statistics to a third party (see [0032]), Carroll does not teach that triggering the one or more action events comprises allowing a user of the portable computing device to report consumption of the sequence of media content online by checking-in with a registration server that is separate from the server device.  
However, in an analogous art, Matheny discloses actions triggers associated with time points in a program (col. 6 lines 40-454), wherein triggering the action event comprises allowing a user of the portable computing device to report consumption of the sequence of media content online by checking-in with a registration server that is separate from the server device (col. 6 line 59 – col. 7 line 11 – reaching a trigger enables a user to select an icon (see Fig. 2) to report consumption of the program.  Reporting is via internet connection 230, and the user checks in with a rewards server 220 which, in combination with Carroll, is different from Carroll’s content owner server 124.  See Carroll. [0018]).  
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Carroll to allow the signature matching process to enable a user to verify consumption of the content.  Matheny provides motivation to make such a modification, which would have provided a way to encourage viewers to be more attentive to programming (see Matheny Summary).  The skilled artisan would have recognized that Carroll’s disclosure of actions being associated with particular signatures are similar in function to Matheny’s embedded triggers, and that Carroll could be advantageously modified to include the viewing verification disclosed by Matheny.
The system of Carroll and Matheny fails to disclose that consumption of the media asset is reported in real time.
However, in an analogous art, Abecassis discloses a similar consumption verification method, whereby a user reports consumption of a sequence of media content by checking-in in real time with a registration server (col. 46 lines 35-41 and lines 55-63; col. 47 lines 12-15; Fig. 11B – a user must report consumption of a media asset in real time to obtain credit and continue viewing.  Col. 45 lines 24-43 – reporting of consumption is made to a server system).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the Carroll/Matheny system with the teachings of Abecassis by enabling real-time check-in, or reporting, of media consumption.  The skilled artisan would have recognized that the rationale for such a modification would have been to provide further functionality to the system, such as the compensation scheme disclosed by Abecassis (see col. 1 line 51 – col. 2 line 18).

As to claim 4 the system of Carroll and Matheny discloses that triggering the one or more action events comprises presenting an identity of the sequence of media content (Matheny Fig. 2, col. 6 line 59 – col. 7 line 11 – the identity of the content is presented to server 220 as viewing verification).  

As to claim 5 the system of Carroll and Matheny discloses that triggering the one or more action events comprises retrieving related information based on an identity of the sequence of media content (Carroll [0032], Matheny Fig. 2).  

As to claim 7 the system of Carroll and Matheny discloses that triggering the one or more action events comprises presenting an advertisement (Carroll [0012]).  

As to claim 12 Carroll discloses that the playback device comprises a television (Fig. 1: 122).  

As to claim 13 see rejection of claim 1.  The system of Carroll and Matheny further discloses a portable computing device comprising: 4an input device; one or more processors; and a computer-readable medium having stored therein instructions that are executable by the one or more processors to cause the portable computing device to perform the method of claim 1 (Carroll Fig. 5).

As to claims 16 and 17 see rejection of claims 4 and 7.

As to claim 20 see rejection of claims 1 and 13.

Claims 8, 10-11, and 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carroll, Matheny, and Abecassis, and further in view of Wang, US20110276333.

As to claims 8 and 18 Carroll discloses analyzing audio samples to obtain an audio fingerprint, and wherein the first query fingerprint comprises an audio fingerprint (see [0024). 
The system of Carroll, Matheny, and Abecassis fails to disclose that the input device comprises a microphone, wherein the first fragment of media content comprises an audio fragment, and wherein the first query fingerprint comprises an audio fingerprint.  
However, Wang discloses an input device that comprises a microphone, wherein the first fragment of media content comprises an audio fragment ([0017]).  
Therefore it would have been obvious to the skilled artisan to modify Carroll, Matheny, and Abecassis to include this, the rationale being to provide multiple methods of identifying the content, thereby improving recognition accuracy.

As to claims 10 and 19 Wang discloses that the input device comprises a camera, wherein the first fragment of media content comprises a video fragment, and wherein the first query fingerprint comprises a video fingerprint ([0017], [0031]).  

As to claim 11 Wang discloses selecting a video frame of the video fragment, wherein generating the first query fingerprint comprises generating the video fingerprint using the video frame ([0044]).  

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carroll, Matheny, and Abecassis in view of Lou, US 20090012638.

As to claim 9 the system of Carroll, Matheny, and Abecassis fails to disclose resampling the audio fragment or down-mixing the audio fragment prior to generating the audio fingerprint.
However, in an analogous art, Lou discloses resampling an audio fragment prior to generating an audio fingerprint ([0013]).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Carroll, Matheny, and Abecassis with these teachings, the motivation being to improve accuracy (see Lou [0013]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319. The examiner can normally be reached M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J HANCE/           Primary Examiner, Art Unit 2423